Citation Nr: 1143324	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  05-06 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2009, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

This case was previously before the Board in July 2010 when it was remanded for further development.  

In September 2011 the Veteran's claim was returned to the Board for adjudication.  In October 2011 the Veteran submitted additional relevant evidence subsequent to the July 2011 Statement of the Case indicating a diagnosis of hepatitis C.  Thereafter, the Veteran's accredited representative submitted a waiver of RO consideration of this evidence in November 2011.  As such, this matter need not be remanded for initial consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2011). 


FINDING OF FACT

The Veteran's hepatitis C is not etiologically related to any injury, illness or disease incurred during active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in February 2002 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in April 2006, subsequent to the initial AOJ decision in this matter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and an effective date.  The Board notes that this timing problem was cured by subsequent adjudication in Supplemental Statements of the Case dated in November 2008, March 2009, and July 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted relevant private treatment records from Dr. A.R. and Whittier Hospital Medical Center, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in March 2002 and November 2010.

In July 2010 the Board remanded the claim for additional VA treatment records and the records regarding the Veteran's application for Social Security Administration (SSA) disability benefits to be obtained and associated with the claims file, and for the Veteran to be afforded a VA medical examination.

Subsequent to the July 2010 Board remand, additional VA treatment records and the records regarding the Veteran's application for SSA disability benefits were obtained and associated with the claims file.

In addition, as noted above, the Veteran was afforded a VA medical examination in November 2010.  As discussed more thoroughly below, the examiner in November 2010 found that the Veteran's hepatitis C is at least as likely as not related to a blood transfusion in service.  Although the Board finds below that the preponderance of the evidence is against a finding that the Veteran had a blood transfusion in service, the November 2010 examination is adequate as it provides an opinion regarding the etiology of the Veteran's hepatitis C, albeit based upon the Veteran's reports of a blood transfusion in service.  In addition, the examiner thoroughly discussed the lack of association of the Veteran's hepatitis C with the Veteran's reported limited unprotected sexual contact in service and intranasal cocaine use.  As such, the Board finds the November 2010 examination to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's July 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's hepatitis was related to his active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge indicated at the beginning of the hearing that if additional evidence was realized by the Veteran during the hearing, he would hold the record open to give the Veteran an opportunity to obtain this evidence.  In fact, the record was held open for 60 days from the date of the hearing for additional evidence to be submitted.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 



II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for hepatitis C.  The Veteran has consistently reported that he broke his left leg in service in a truck accident and that he required surgery to correct his left leg fracture.  He contends that he was infected with hepatitis C when he received a blood transfusion during surgery for his broken left leg in service.  

The service treatment records do not reveal any complaint, diagnosis or treatment for any liver disorder or hepatitis.  In March 1968 the Veteran underwent an open reduction of a closed fracture of the left femoral shaft with internal fixation by Kuntscher nailing.  The reports regarding the operation do not indicate that the Veteran was administered any blood products.  In fact, a report regarding the operation, dated in December 1968, indicates that the Veteran "received no whole blood during this."  The anesthesia record from the Veteran's surgery provides a notation system for indicating whether a blood transfusion was administered and, in the Veteran's case, there was no indication that the Veteran underwent a blood transfusion.  Nursing notes reveal a place to notate whether a blood transfusion was administered and, in the Veteran's case, there is no indication that the Veteran underwent a blood transfusion.  The Board further notes that the operation report associated with the Veteran's service treatment records indicates that the original operation report had been lost six and one half months earlier.  The operative report associated with the service treatment records is a rebuilt report from the recollection of the surgeon.  As such, the Board finds that there are no missing records that may indicate that the Veteran received a blood transfusion during his surgery.

In June 1996 the Veteran was noted to have increased liver enzymes.  In May 2001 the Veteran was diagnosed with hepatitis C by serology.  The Veteran has been consistently diagnosed with hepatitis C since that time.

In an October 2001 VA treatment note it was indicated that the Veteran "has type 3 which he apparently got from a blood transfusion while in the service in Korea after being wounded, broken femur."  In another October 2001 VA treatment note, it was indicated that the Veteran had been diagnosed with hepatitis C about three years prior.

A January 2002 VA treatment note indicates that the Veteran had hepatitis C from a blood transfusion.

The Veteran was afforded a VA general medical examination in March 2002.  The Veteran reported that he was diagnosed with hepatitis C in 1997 and he attributed the condition to a history of a blood transfusion that he received during surgical reduction and internal fixation for a left femoral fracture.  He reported tattoos on the upper extremities and denied a history of intravenous drug use.  The Veteran indicated that he was started on Rabitron and interferon injections.  He reported symptoms of fatigue, but denied any nausea, vomiting, abdominal pain, bright red blood per rectum, black tarry stools, or hematemesis.  He denied a history of multiple sexual partners or occupational exposure to blood-borne pathogens.  After physical examination the Veteran was diagnosed with hepatitis C, currently on treatment.

In a July 2005 hepatitis questionnaire the Veteran indicated no intravenous drug use, hemodialysis, sharing toothbrushes or razor blades, or acupuncture.  The Veteran indicated that he used intranasal cocaine, engaged in high-risk sexual activity, obtained tattoos or body piercings, and had a blood transfusion in 1967 while in the military.  He also indicated that he was exposed to contaminated blood or fluids while working at the VA Hospital.

An undated VA physician's statement indicates that the Veteran's hepatitis C was probably due to an urgent blood transfusion.  In August 2006 the Veteran reported a history of unprotected sex while overseas in the military.

A January 2008 psychiatric treatment note indicates that the Veteran reported using cocaine and opium in service.  He indicated that he last used it one year prior.  He indicated that he started using marijuana in Korea and that he last used it one day prior.  He reported starting to drink at age nine and that his last drink was in 2000.  

At a hearing before the undersigned Veterans Law Judge in May 2009 the Veteran indicated that he underwent a blood transfusion during surgery to repair his broken left femur while in service.  The Veteran indicated that the broken leg was an open wound with the bone sticking out and that he stopped the bleeding by tying it off with a rope and a scarf.  He stated that he was unconscious at the time of the blood transfusion.  The Veteran's representative stated that the Veteran had reported that he was told that the blood he received came from a known batch of bad blood.

In a November 2009 psychiatric treatment note it was indicated that he used marijuana in the 1960's and 1970's but none since.  He also indicated that he used cocaine and a stimulant reported to be "cross whites" while in service but denied use since the 1960's.  He reported that he used to drink heavily but quit in October 2000.

The Veteran underwent an abdominal ultrasound in December 2009.  The test revealed cholelithiasis without evidence of cholecystitis and hepatic steatosis.  In December 2009 the Veteran reported that he last used marijuana in June 2008.  In December 2009 it was subjectively noted that the Veteran was status post blood transfusion needed during surgical procedure while in service in Korea when he injured his left femur which was in the late 1960's.  In another treatment note, dated in December 2009, the Veteran indicated that he had a little bit of red wine every day but recently quit.

In August 2010 the Veteran indicated that he believed that his hepatitis C was due to a blood transfusion in service.

In November 2010 the Veteran was afforded a VA Compensation and Pension liver examination.  The Veteran was noted to have been injured in a motor vehicle accident in service and to have required an urgent blood transfusion.  The Veteran indicated that he believed that his hepatitis C was caused by this transfusion.  He began to get tired and nauseous in 1998 and was found to have hepatitis C when he donated blood in 2000.  He reported that his symptoms had remained roughly the same since that time.  Based upon an earlier medical record, the examiner noted that the Veteran reported that he may have contracted hepatitis C status post blood transfusion needed during surgical procedure while in Korea when he injured his left femur in the late 1960's.  He denied a history of intravenous drug use and reported being treated with non-PEG interferon for six months in 2003 to 2004.  The Veteran reported that he began drinking when he was nine and that he drank heavily until 2000.  He stated that he started to use marijuana in Korea and that he currently smoked two to three puffs a couple times a week for pain relief related to right and left shoulder pain.  He started to use cocaine and opium in Korea and last used in 2007.  The Veteran was noted to use amphetamines in service only.  

The examiner accepted the Veteran's reported history of a blood transfusion in service in 1967 after a military motor vehicle accident.  The examiner reported that the Veteran indicated having two sexual encounters in Korea with one resulting in gonorrhea for which the Veteran was treated.  

After physical examination and blood tests, the Veteran was diagnosed with hepatitis C with long-term record of elevated liver enzymes, treated with interferon and ribaviron, subjective symptomatic fatigue.  The examiner rendered the opinion that the Veteran's hepatitis C was at least as likely as not a result of his blood transfusion exposure in 1967 after a motor vehicle accident during his military service in Korea.  The examiner noted that though it is true that the Veteran also used intranasal cocaine and participated in limited unprotected sexual activity, he denied intravenous drug use and there is no medical record of such use.  The examiner reasoned that according to the multiple web medical references such as Mayo Clinic, eMedicine, and WebMD the hepatitis C virus is transmitted mainly by contact with blood or blood products.  Blood transfusions and organ transplants before 1992 were a common mode of transmission of hepatitis C.  Before that year it was possible to unknowingly contract hepatitis C through a blood transfusion with infected blood or blood products.  Improved blood screening tests became available in 1992.

The examiner noted that it was rare for hepatitis C to be transmitted through sexual intercourse and that the sharing of contaminated needles among intravenous drug users is a common mode of transmission of hepatitis C.  However, the Veteran denied intravenous drug use and there is no medical record of such use.  The examiner was unable to find any medical references to support that intranasal use of cocaine was either a major or a minor cause of hepatitis C in such sources as Mayo Clinic, WebMD, and eMedicine.

The Board finds that entitlement to service connection for hepatitis C is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any liver disorder or hepatitis C.  The service treatment records reveal that the Veteran was injured in a motor vehicle accident in service and that he underwent surgery to correct a fracture of the left femoral shaft.  However, the records indicate that the Veteran "received no whole blood during this."  In addition, nursing and anesthesia notes do not reveal any transfusion of blood during or after the Veteran's surgery.

Subsequent to service, the Veteran was noted to have increased liver enzymes in June 1996 and to be diagnosed with hepatitis C since May 2001, at the latest.  The Veteran has reported on multiple occasions in treatment records and in his testimony at a hearing before the undersigned Veteran's Law Judge that he believed that he contracted hepatitis C through a blood transfusion in service.  However, the Board notes that the Veteran's service treatment records do not reveal that the Veteran ever received any blood during his left leg surgery.  The Board acknowledges that a Veteran is competent to report on that of which he has personal knowledge; however, the Veteran has reported that he was unconscious when he believes he received the blood transfusion in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Veteran is not competent to render the opinion that he has hepatitis C due to a blood transfusion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

As noted above, upon examination in November 2010 the Veteran was diagnosed with hepatitis C and the opinion was rendered that the Veteran's hepatitis C was at least as likely as not related to a blood transfusion in service.  The examiner further stated that while the Veteran indicated that he had two sexual encounters in service, the transmission of hepatitis C through sexual intercourse was rare.  In addition, although the Veteran reported using marijuana, cocaine, and amphetamines in service, there was no indication that the Veteran used intravenous drugs and the examiner could find no evidence associating intranasal cocaine use with the transmission of hepatitis C.

The examiner, based upon the Veteran's reports of a blood transfusion in service, has reported that the Veteran's hepatitis C is at least as likely as not related to a blood transfusion in service.  As noted above, the Veteran is competent to report what he observes.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in the instant case, as the Veteran was unconscious during the period he reports receiving a blood transfusion, he cannot have personal knowledge of having received a blood transfusion.  In addition, as the service treatment records do not reveal any indication that the Veteran received a blood transfusion, the surgical, anesthesia, and nursing reports regarding the Veteran's left femur corrective surgery do not indicate that the Veteran received a blood transfusion, and as the surgical report specifically indicates that the Veteran did not receive any whole blood during the procedure, the weight of the competent evidence is against a finding that the Veteran received a blood transfusion in service including in conjunction with his left leg surgery.

Additionally, although the Veteran has reported additional risk factors of drug use and sexual encounters in service, the examiner rendered the opinion that transmission of hepatitis C through sexual encounters was rare and since the Veteran's drug use was not intravenous there was no association between his drug use and the transmission of hepatitis C.

Therefore, although there is an opinion associating the Veteran's hepatitis C with a blood transfusion in service, as the preponderance of the evidence is against a finding that the Veteran had a blood transfusion in service and as the preponderance of the evidence is against a finding that the Veteran contracted hepatitis C in service through sexual encounters or drug use, entitlement to service connection for hepatitis C is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


